—Judgment, Supreme Court, Bronx County (Joseph Cerbone, J.), rendered February 27, 1992, convicting defendant, after a jury trial, of criminally negligent homicide and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
Defendant’s contention that the line-up was unduly suggestive because he was the only person with a goatee is without merit because his facial hair was not a characteristic emphasized by the two eyewitnesses (see, People v Williams, 182 AD2d 568, 569, lv denied 80 NY2d 935). Moreover, four of the stand-ins, all of whom looked similar to defendant in terms of skin tone and texture as well as hair color, had facial hair. Both of the identification witnesses unhesitatingly testified at *10trial that the defendant was the man they had seen on the night of the crime. Lastly, we note that the defendant gave a written inculpatory statement, which he later repeated on videotape. Concur — Murphy, P. J., Sullivan, Kupferman, Asch and Kassal, JJ.